Citation Nr: 1215443	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  12-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1943 to January 1947.  He died in January 2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the appellant's claim.  The Veteran died in January 2000.  The immediate cause of death listed on the certificate of death was arteriosclerotic heart disease.  Other significant conditions contributing to death but not resulting in the underlying cause of death included acute ethanol intoxication; chronic alcohol abuse; acute benzodiazepine use; hypertension; and previous transient ischemic attacks.  At the time of his death, the Veteran was not service-connected for any disabilities, nor did he have any pending service connection claims.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the current appeal, the appellant contends that the Veteran's alcohol abuse was due to a psychiatric disorder developed when he was in service.  See, e.g., July 2011 notice of disagreement.  A psychiatric evaluation dated in February 1977 indicates that the Veteran presented himself as being nervous.  He reported being locked in a boiler room on a merchant ship or troop transport in the Pacific during World War II.  He reported being under constant pressure and constant fear of being torpedoed.  Although his ship was never damaged, a sister ship was sunk by torpedoes.  Medical records beginning in September 1977 show diagnoses of psychiatric disorders.  In September 1977, the Veteran was thought to be showing some signs of a probable depressive reaction.  A VA neurological and psychiatric examination in July 1978 indicates that the Veteran's military service seemed to be fairly uneventful.  He was diagnosed with chronic severe neurosis, depressive reaction in a schizoid personality.  In July 1979, the Veteran admitted that he drank heavily while in service, although he did report that onset of his alcohol history dated to the age of seven.  More recent treatment records showing a diagnosis of a psychiatric disorder include a record dated in April 1993 where a diagnostic impression was rule out major depressive episode.  In July 1999, the Veteran was diagnosed with anxiety disorder, not otherwise specified.  

The Board observes that in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. (1998), the United States Court of Appeals for the Federal Circuit held that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by, their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  This case primarily concerns situations where the veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability.  The converse of this, however, is not sustainable where he has abused alcohol and/or drugs and wants compensation for it as the primary condition-as opposed to the secondary residual.

In this case, the evidence raises the possibility that the Veteran might have had a psychiatric disorder that could be related to his military service as evidenced by the Veteran's report of constant fear of being torpedoed in February 1977.  Specifically, the appellant contends that the Veteran's alcohol abuse was the result of a psychiatric disorder; the July 1979 record shows that the Veteran reported drinking heavily in service.  As chronic alcohol abuse was listed on the certificate of death as being a significant condition contributing to death, and as the evidence raises the possibility that the Veteran's alcoholism might have been the result of a psychiatric disorder related to his service, the Board finds that a remand is necessary to obtain a medical opinion regarding whether the evidence indicates that the Veteran did have a psychiatric disorder related to his military service and, if so, whether either his alcohol abuse, or the arteriosclerotic heart disease, hypertension, or transient ischemic attacks (which were noted on his death certificate) was the result of such psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in determining whether the Veteran had a psychiatric disorder related to his military service, the Board observes that review of the record indicates that the Veteran received disability benefits from the Social Security Administration (SSA) prior to his death.  However, no records from the SSA have been obtained.  As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the appellant's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Furthermore, it appears that the Veteran received treatment from the VA Medical Center (VAMC) in Minneapolis, Minnesota prior to his death.  Although some records have been obtained, it does not appear that the Veteran's complete VA treatment records have been obtained.  Accordingly, on remand, records of any VA alcohol abuse and/or psychiatric that the Veteran received should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In obtaining additional VA treatment records, the Board observes that the record indicates that the Veteran intermittently lived in, and was treated at, the Hastings Veterans Home.  Only a letter dated in January 1998 from the Veterans Home is of record.  Therefore, on remand, records from the Hastings Veterans Home should be obtained.  Also, the January 1998 record shows that the Veteran was committed at the Mission Farms Nursing Home in April 1997.  On remand, the appellant should be asked to identify places where the Veteran received treatment for his alcohol abuse and/or psychiatric problems.  If so identified, those records should be obtained if available.  
Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits [to include a copy of any such decision-as well as copies of the medical records used in support of such a determination].  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric and alcohol abuse treatment that the Veteran received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Minneapolis, Minnesota; Hastings Veterans Home; and Mission Farms Nursing Home.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.
3.  Then, obtain a VA medical opinion to determine whether the Veteran had a psychiatric disorder related to his service and, if so, whether his alcohol abuse, arteriosclerotic heart disease, hypertension, or transient ischemic attacks was the result of any such psychiatric disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  

The examiner is requested to review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder had it clinical onset in service or was otherwise related to active duty.  In answering this question, the examiner should address the February 1977 treatment record showing the Veteran's report of constant fear of being torpedoed during service.  

If, and only if, the examiner finds that the Veteran had a psychiatric disorder related to his military service, the examiner should then offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's alcohol abuse was due to a psychiatric disorder.  In answering this question, the examiner should address the Veteran's history of alcohol abuse.  

Also, if the examiner finds that the Veteran had a psychiatric disorder related to his military service, the examiner should then offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the psychiatric disorder caused or aggravated (permanently worsened beyond normal progression) the Veteran's arteriosclerotic heart disease, hypertension, or transient ischemic attacks.  [If the Veteran's psychiatric disorder is found to have aggravated either his arteriosclerotic heart disease, hypertension, or transient ischemic attacks, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


